DETAILED ACTION
	This is in response to communication received on 10/6/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 9/15/21.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/6/21 is acknowledged.
However, Examiner notes that Applicant has amended certain claims of Group I such that they depend from independent claims found in Group II as a means to traverse the restriction on the subject matter of those claims. Applicant asserts that these amendments broaden the claim set of Group II such that it encompasses Group I claims.
Examiner notes that this appears to be an attempt to traverse the restriction on some claims without arguing the propriety of the restriction. Examiner reminds Applicant, regardless of the presence of a linking claim, a proper traverse must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error.
Applicant’s remarks only contain an assertion that it is believes that Group II encompasses claims 1 and 4-20 without providing any arguments as to why the original restriction is not proper or how the newly amended claims fall with Group II and not Group I. Examiner notes that Applicant’s response appears to be attempting to rewrite the restriction rather than rebut it.
As such, Claims 1, 3, 5-6 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I as defined in the original Requirement for Restriction/Election on 9/15/21.  

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step”, or a term used as a substitute for “means” that is a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the reaction volume is configured to allow one-dimensional flow of the process gas therethrough… wire configured to increase in temperature upon the application of a voltage thereto… the wire is configured to heat the hexafluoropropylene oxide vapor in claim 2 and 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. US PGPub 2018/0355475 hereinafter GRANT.
As for claim 2, GRANT teaches “Systems for depositing coatings onto surfaces of molds and other articles are generally provided” (abstract, lines 1-2), i.e. A method.
	GRANT further shows in Fig. 8A and Fig. 8B and discussed “Each Figure shows a system comprising mold support 100, filament assembly 200, gas inlet port 300, mold 400 disposed on the mold support, and deposition chamber 500” (paragraph 54, see further 50), i.e. a deposition chamber with a portion of a wall and/or a base enclosing a reaction volume, wherein: the reaction volume is positioned in a deposition chamber; the reaction volume is in fluidic communication with a source of a process gas… the reaction volume is enclosed by a plurality of walls and a base.
	GRANT further teaches 	“In some embodiments, one or more filaments within a filament array may be connected to the filament assembly by pins. The pins may be arranged within the first and second frame portions to move back and forth, which allows for additional control over the distance between the filament array and the mold surface” (paragraph 46, see Fig. 8A or 8B), i.e. wherein moving at least a portion of a wall and/or base enclosing a reaction volume, wherein… moving the portion and/or the entirety of the wail and/or the base of the deposition chamber changes a size of the reaction volume.
	GRANT further teaches “The feed gas composition depends on the composition of the coating being deposited. When forming a fluorocarbon polymeric material, such as PTFE, suitable feed gases include those that decompose (or pyrolyze) to form fluorocarbon (e.g., CF2) monomer units. Examples of feed gases that decompose to form CF 2 monomer units include C3F 60 (HFPO or hexafluoropropylene oxide)” (paragraph 92, lines 1-7), i.e. a source of a process gas comprising hexafluoropropylene oxide vapor… the filament is configured to heat the hexafluoropropylene oxide vapor thereby causing it to decompose.
a source of vacuum and the reaction volume is capable of being evacuated of air by the source of vacuum.
	GRANT further teaches “one or more methods may be performed by employing the systems described herein. For example, a conformal coating may be formed on a mold by flowing a gaseous species parallel to a plurality of filaments in a filament array” (paragraph 84, lines 1-5), i.e. wherein the reaction volume is configured to allow one-dimensional flow of the process gas therethrough.
	GRANT teaches “The filaments may be a wires which are heated by resistive heating” (paragraph 44, lines 4-5), i.e. the reaction volume comprises a filament taking the form of a wire configured to increase in temperature upon the application of a voltage thereto… the wire is configured to heat.
	As for claim 9, GRANT teaches “In some cases, an inert gas (nitrogen, argon) may be added to the feed gas” (paragraph 92, lines 17-18), i.e. wherein the reaction volume further comprises a carrier gas.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. US PGPub 2018/0355475 hereinafter GRANT as applied to claim 2.
	As for claim 7, GRANT teaches “In general, the feed gas is heated to a temperature sufficient to decompose ( or pyrolyze) to form the desired monomer units. As noted above, a heat source (e.g., a filament) may be used to heat the feed gas. Typical heat source temperatures are between about 200° C. and about 800° C” (paragraph 94, lines 1-6), i.e. a range that overlaps with wherein a temperature of the wire is greater than or equal to 150 °C and less than or equal to 1500 ⁰C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
	As for claim 8, GRANT teaches “The specific flow rate may depend on a variety of factors including other processing parameters (e.g., chamber pressure), the geometry of the coating apparatus, as well as the desired properties of the coating. During the deposition process, the partial pressure of 
	It would have been within the skill of the ordinary artisan at the time of effective filing to design the amount of the hexafluoropropylene oxide in the reaction volume such that a coating without homogenous gas-phase reactions forming aerial particles is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
	As for claim 10, GRANT teaches “The deposition chamber may be held at a pressure of less than or equal to 500 Torr” (paragraph 70, lines 4-5) “The deposition chamber may be held at a pressure of greater than or equal to 0.0005 Torr” (paragraph 70, lines 14-15), and “Combinations of the above-referenced ranges are also possible” (paragraph 70, lines 26-27), i.e. a range that overlaps with wherein a pressure of the reaction volume is greater than or equal to 1 mTorr and less than or equal to 100 Torr. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. US PGPub 2018/0355475 hereinafter GRANT in view of Gleason et al. US Patent Number 5,888,591 hereinafter GLEASON.
As for claim 4, GRANT teaches “Systems for depositing coatings onto surfaces of molds and other articles are generally provided” (abstract, lines 1-2), i.e. A method.
	GRANT is silent on rotating at least a portion of a base.
a method.
	GLEASON teaches “Rotation of the wires can be employed for enhancing the uniformity of the wire coating. In one example rotation technique, the wires are rotated about their longitudinal axis, by, e.g., manually adjusting the wires. In a second example rotation technique, the wires are rotated around points in the deposition chamber. In this case, the holding ring can be configured, e.g., to spin like a record on a turntable such that portions of the wire lengths are periodically moved around the deposition chamber” (column 7, lines 45-54) wherein the holding ring is analogous to a base holding a substrate to be coated.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have rotating at least a portion of a base such that the substrate be coated is rotated in the process of GRANT because GLEASON teaches such rotation of substrates can enhance uniformity of the coating applied to such coating.
GRANT further shows in Fig. 8A and Fig. 8B and discussed “Each Figure shows a system comprising mold support 100, filament assembly 200, gas inlet port 300, mold 400 disposed on the mold support, and deposition chamber 500” (paragraph 54, see further 50), i.e. a reaction volume is positioned in a deposition chamber such that a base that, together with a plurality of walls, encloses a reaction volume, the reaction volume is in fluidic communication with a source of a process gas.
	GRANT further teaches The feed gas composition depends on the composition of the coating being deposited. When forming a fluorocarbon polymeric material, such as PTFE, suitable feed gases include those that decompose ( or pyrolyze) to form fluorocarbon (e.g., CF2) monomer units. Examples of feed gases that decompose to form CF 2 monomer units include C3F 60 (HFPO or hexafluoropropylene oxide)” (paragraph 92, lines 1-7), i.e. a source of a process gas comprising hexafluoropropylene oxide vapor… the filament is configured to heat the hexafluoropropylene oxide vapor thereby causing it to decompose.
	GRANT further teaches “In some embodiments, a system may comprise a deposition chamber may be adapted and arranged to be held under vacuum” (paragraph 70, lines 1-3), i.e. a source of vacuum and the reaction volume is capable of being evacuated of air by the source of vacuum.
	GRANT further teaches “one or more methods may be performed by employing the systems described herein. For example, a conformal coating may be formed on a mold by flowing a gaseous species parallel to a plurality of filaments in a filament array” (paragraph 84, lines 1-5), i.e. wherein the reaction volume is configured to allow one-dimensional flow of the process gas therethrough.
	GRANT teaches “The filaments may be a wires which are heated by resistive heating” (paragraph 44, lines 4-5), i.e. the reaction volume comprises a filament taking the form of a wire configured to increase in temperature upon the application of a voltage thereto… the wire is configured to heat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717